Exhibit Contact: Joe Bergstein, for financial community, 610-774-5609 George Biechler, for news media, 610-774-5997 PPL Corporation’s Presentation to be Webcast April 3 from Morgan Stanley Global Electricity & Energy Conference ALLENTOWN, Pa. (March 28, 2008) – Senior management of PPL Corporation (NYSE: PPL) will make a presentation to investors and financial analysts at the 15th annual Morgan Stanley Global Electricity & Energy Conference on Thursday, April 3, in New York City. The presentation will be available on a live webcast, in audio format, at 11:20 a.m. EDT that day. James H.
